NUMBER 13-14-00455-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                             IN RE RODRIGO MARTINEZ JR.


                           On Petition for Writ of Mandamus


                            MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Benavides
                      Memorandum Opinion Per Curiam1

        Relator, Rodrigo Martinez Jr., filed a petition for writ of mandamus, a motion for

leave to file the petition for writ of mandamus, and a request for an emergency stay in the

above cause on August 11, 2014. Through this original proceeding, relator seeks to

compel the disqualification of the Hidalgo County Criminal District Attorney and his staff




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
from prosecuting relator for theft in trial court cause number CR-2152-12-G, currently

pending in the 370th District Court.2

          To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

          A remedy at law, though it technically exists, "may nevertheless be so uncertain,

tedious, burdensome, slow, inconvenient, inappropriate, or ineffective as to be deemed

inadequate." Greenwell v. Ct. of App. for the Thirteenth Jud. Dist., 159 S.W.3d 645, 648–

49 (Tex. Crim. App. 2005) (orig. proceeding). The act sought to be compelled must be a

ministerial act that does not involve a discretionary or judicial decision. State ex rel.

Young, 236 S.W.3d at 210. The ministerial-act requirement is satisfied if the relator can

show a clear right to the relief sought. In re State ex rel. Weeks, 391 S.W.3d at 122. A

clear right to relief is shown when the facts and circumstances dictate but one rational

decision "under unequivocal, well-settled (i.e., from extant statutory, constitutional, or

case law sources), and clearly controlling legal principles." Bowen v. Carnes, 343 S.W.3d
805, 810 n.6 (Tex. Crim. App. 2011); see In re State ex rel. Weeks, 391 S.W.3d at 122.

          It is the relator's burden to properly request and show entitlement to mandamus

relief.       See In re Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig.

proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992,


          2
         The respondent in this original proceeding is the Honorable Linda Reyna Yañez, who is sitting in
the 370th District Court of Hidalgo County as a visiting judge.

                                                   2
orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show himself

entitled to the extraordinary relief he seeks.”). In addition to other requirements, relator

must include a statement of facts supported by citations to “competent evidence included

in the appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that relator must furnish an

appendix or record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       In the instant case, relator has failed to provide any citations to appropriate

authority regarding disqualification and has not filed an appendix or a record.

Accordingly, the Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden to

obtain mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Relator’s petition

for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s request for an

emergency stay of the underlying proceedings is likewise DENIED. The Texas Rules of

Appellate Procedure no longer require the relator to file a motion for leave to file an

original proceeding, and thus relator's motion for leave to file the petition for writ of

mandamus is DISMISSED as moot. See generally TEX. R. APP. P. 52 & cmt.


                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of August, 2014.

                                             3